ORDER

On November 16,1989 Attorney Lawrence A. Wales filed a petition for the voluntary revocation of his license to practice law. In that petition Attorney Wales stated that he is the subject of an investigation by the Board of Attorneys Professional Responsibility which resulted from his having been convicted in federal court on May 30, 1989, of eight felony counts of submitting false and forged documents to the Department of Housing and Urban Development in order to obtain federally insured loans. Attorney Wales was given a suspended sentence *158and placed on five years' probation, conditions of which included his making restitution amounting to $20,800.
Attorney Wales was admitted to practice law in Wisconsin in 1958 and practices in Milwaukee. In his petition he admitted that he cannot successfully defend against allegations that he engaged in illegal conduct and conduct involving dishonesty, fraud, deceit or misrepresentation, in violation of SCR 20.04(3) and (4) (1986).
In its report filed November 15, 1989, the Board of Attorneys Professional Responsibility recommended that the voluntary revocation petition be granted.
IT IS ORDERED that the petition for voluntary revocation of the license of Lawrence A. Wales to practice law in Wisconsin is granted and the license of Lawrence A. Wales to practice law is revoked, pursuant to SCR 21.10(1), effective the date of this order.
IT IS FURTHER ORDERED that Lawrence A. Wales comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court